[Cite as State v. Ketchum, 2021-Ohio-1583.]

                              COURT OF APPEALS OF OHIO

                             EIGHTH APPELLATE DISTRICT
                                COUNTY OF CUYAHOGA

STATE OF OHIO,                                      :

                Plaintiff-Appellee,                 :
                                                             No. 109490
                v.                                  :

JONAH KETCHUM,                                      :

                Defendant-Appellant.                :


                               JOURNAL ENTRY AND OPINION

                JUDGMENT: REVERSED; VACATED
                RELEASED AND JOURNALIZED: May 6, 2021


         Criminal Appeal from the Cuyahoga County Court of Common Pleas
                             Case No. CR-18-635752-A


                                              Appearances:

                Michael C. O’Malley, Cuyahoga County Prosecuting
                Attorney, and David Elias, Assistant Prosecuting
                Attorney, for appellee.

                Milton A. Kramer Law Clinic Center, Case Western
                Reserve University School of Law, and Andrew S. Pollis,
                Supervising Attorney, and Emily Peterson, Joseph Shell
                and Joshua B. Rheins, Legal Interns, for appellant.
EILEEN A. GALLAGHER, J.:

              Defendant-appellant Jonah Ketchum (“Ketchum”) appeals his

conviction after a jury found him guilty of two counts of menacing by stalking. For

the reasons that follow, we reverse the decision of the trial court and vacate his

conviction.

I. Background

A. Indictment, Bill of Particulars and Amended Indictment

              On January 4, 2019, a grand jury returned a four-count indictment

against Ketchum.    Relevant to this appeal are Counts 2 and 3, both alleging

menacing by stalking.

              As reflected in the indictment, the grand jury found that Ketchum

committed all four offenses against the victim, R.A., “on or about” October 26, 2018.

              Count 2 of the indictment alleged that Ketchum:

      On or about October 26, 2018 * * *, by engaging in a pattern of conduct,
      did knowingly cause [R.A.] to believe that Jonah Ketchum will cause
      physical harm to [R.A.] or a family member of [R.A.] or cause mental
      distress to [R.A.] or a family member of [R.A.]

      FURTHERMORE, the offender made a threat of physical harm to or
      against the victim.

Similarly, Count 3 of the indictment alleged that Ketchum:

      On or about October 26, 2018 * * *, by engaging in a pattern of conduct,
      did knowingly cause [R.A.] to believe that Jonah Ketchum will cause
      physical harm to [R.A.] or a family member of [R.A.] or cause mental
      distress to [R.A.] or a family member of [R.A.].

      FURTHERMORE, the offender has a history of violence toward the
      victim or any other person or a history of other violent acts toward the
      victim or any other person.
               Ketchum filed a motion for a bill of particulars which the court

granted. The bill confirmed that both counts occurred “on or about October 26.” As

to Count 2 the of particulars specified:

      That on or about October 26, 2018, and at the location of 4103 Denison
      Avenue, Cleveland, OH 44109, the Defendant, Jonah Ketchum, , [sic]
      by engaging in a pattern of conduct, did knowingly cause [R.A.] to
      believe that Jonah Ketchum will cause physical harm to [R.A.] or a
      family member of [R.A.] or cause mental distress to [R.A.] or a family
      member of [R.A.] contrary to the form of the statute in such case made
      and provided, and against the peace and dignity of the State of Ohio.

      FURTHERMORE, the offender made a threat of physical harm to or
      against the victim.

Similarly, as to Count 3 the bill of particulars specified:

      That on or about October 26, 2018, and at the location of 4103 Denison
      Avenue, Cleveland, OH 44109, the Defendant, Jonah Ketchum, , [sic]
      by engaging in a pattern of conduct, did knowingly cause [R.A.] to
      believe that Jonah Ketchum will cause physical harm to [R.A.] or a
      family member of [R.A.] or cause mental distress to [R.A.] or a family
      member of [R.A.] contrary to the form of the statute in such case made
      and provided, and against the peace and dignity of the State of Ohio.

      FURTHERMORE, the offender has a history of violence toward the
      victim or any other person or a history of other violent acts toward the
      victim or any other person.

               Prior to trial, the trial court permitted the state to amend the

indictment as pertaining to the offense dates for the aggravated menacing counts:

the state was able to amend the offense date from the date found by the grand jury,

and confirmed by the bill of particulars, i.e., “on or about” October 26, 2018, to a

different date, i.e., sometime within the range of “October 26, 2018 to December 24,

2018.” There was no discussion of amending the bill of particulars.
B. Trial

               R.A. testified as to the events of October 26 as well as more broadly

about her relationship with Ketchum. She explained that her relationship with

Ketchum began around June 2011 and ended around May 2015. R.A. detailed their

relationship and its dysfunction.

               R.A. testified that in an unrelated 2015 case, she attempted to press

charges against Ketchum after he cut one of her fingers off. She explained that

rather than follow through with the prosecution, she recanted her story. R.A. stated

that she lied to the court in the 2015 case after Ketchum threatened her. She claimed

that Ketchum told her if got “locked up” that he would “have [her] mom beat to

death,” that her oldest daughter’s “car would blow up when she started it,” and that

“[her] other daughter * * * would be killed, as well.” R.A. testified that she was afraid

and only lied to the court because she was in fear for her life. During cross-

examination, R.A. clarified that “[h]e did not threaten me. He threatened to kill my

— have my mother and both of my daughters killed * * * if he got time.”

               R.A. also testified that, on October 26, Ketchum drove to her house in

his truck and wanted her to go get drinks with him. She told him that she did not

want to get drinks and to stop stalking her. She got into his truck, took his keys from

the ignition and threw them outside of the vehicle. Ketchum punched her in the

nose “very hard” and then he hit her again in the face with an unopened 24-ounce

can of “Twisted Tea.” As a result of his actions, she suffered multiple broken bones

in her face.
               R.A. clarified that during that October 26 incident “[h]e wasn’t being

threatening at the time. He was just drunk and wanting to go for drinks.” She was

unequivocal: “[h]e did not threaten me on that day.” Ketchum presented evidence

that during this altercation, he acted in self-defense and that R.A. injured him with

a knife during the altercation.

               R.A. also detailed an incident sometime in the late hours of

December 23 and early hours of December 24, 2018. She testified that Ketchum was

drunk and wanted to come to her home. She told him “no” and explained that he

responded “F you, B. I’m going to kill you.” R.A. called the police and she called her

neighbors and told them Ketchum threatened to kill her and burn her house down.

R.A. testified that Ketchum kept calling her and saying “I’m going to kill you; I’m

going to do this; I’m going to do that.” She called the police again.

               Police arrived at R.A.’s house and were talking with her when

Ketchum arrived. R.A. described Ketchum as “flying down [the street] very fast on

the wrong side of the street extremely fast.” Ketchum stopped and “the truck jerked

back and forth.” R.A. stated that the officers went to intercept Ketchum and that she

went into her house. Police took Ketchum into custody.

               As previously stated, the jury found Ketchum guilty of both counts of

menacing by stalking but was unable to reach a verdict as to the felonious assault

and domestic violence counts. The trial court declared a mistrial as to counts one

and four and ultimately dismissed then without prejudice on motion of the state.
II. Assignments of Error

                Ketchum asserts three assignments of error:

      [1.] The trial court committed plain error in permitting, and Ketchum’s
      trial counsel was ineffective in acquiescing to, an improper amendment
      to the indictment.

      [2.] Having acquiesced improperly to the amended indictment,
      Ketchum’s trial counsel was ineffective for failing to move for a directed
      verdict on Counts 2 and 3 (menacing by stalking under R.C. 2903.22).

      [3.] Alternatively, the trial court erred by sentencing Ketchum on both
      Counts 2 and 3 because they are allied offenses.

Our resolution of the first assignment of error is dispositive of the appeal and

accordingly, we decline to address the remaining assignments of error.

III. Analysis

                As stated, the jury found Ketchum guilty of two counts of menacing

by stalking in violation of R.C. 2903.211(A)(1). In relevant part, R.C. 2903.211(A)(1)

provides:

      No person by engaging in a pattern of conduct shall knowingly cause
      another person to believe that the offender will cause physical harm to
      the other person or a family or household member of the other person
      or cause mental distress to the other person or a family or household
      member of the other person.

R.C. 2903.211(D)(1) provides in relevant part:

      “Pattern of conduct” means two or more actions or incidents closely
      related in time, whether or not there has been a prior conviction based
      on any of those actions or incidents * * *.

                This court has observed that R.C. 2903.211 does not further specify

the requisite temporal proximity for such “actions or incidents” to be “closely related

in time,” and that as such, is a determination for the trier of fact in the context of the
case. See, e.g., State v. Kronenberg, 8th Dist. Cuyahoga No. 106118, 2018-Ohio-

1962, ¶ 31.

              Here, the grand jury indicted Ketchum with two counts of menacing

by stalking both of which occurred “on or about” October 26, 2018.

      The purpose of a grand jury indictment has always been to give notice
      to the accused: “[A] criminal offense must be charged with reasonable
      certainty in the indictment so as to apprise the defendant of that which
      he may expect to meet and be required to answer; so that the court and
      jury may know what they are to try, and the court may determine
      without unreasonable difficulty what evidence is admissible.”

State v. Horner, 126 Ohio St.3d 466, 2010-Ohio-3830, 935 N.E.2d 26, ¶ 10, quoting

Horton v. State, 85 Ohio St. 13, 19, 96 N.E. 797 (1911).

              The Supreme Court has explained:

      Ordinarily, precise times and dates are not essential elements of
      offenses. Thus, the failure to provide dates and times in an indictment
      will not alone provide a basis for dismissal of the charges. A certain
      degree of inexactitude of averments, where they relate to matters other
      than elements of the offense, is not per se impermissible or necessarily
      fatal to a prosecution.

State v. Sellards, 17 Ohio St.3d 169, 171, 478 N.E.2d 781 (1985); see, e.g., State v.

McBooth, 8th Dist. Cuyahoga No. 82811, 2004-Ohio-1783, ¶ 40 (“The date was not

crucial to the indictment because the child was under the age of sixteen on both the

original and amended date.”). To that end, this court has observed that “[t]he State’s

only responsibility is to present proof of offenses alleged in the indictment,

reasonably within the time frame alleged.” (Emphasis added.) State v. Shafer, 8th

Dist. Cuyahoga No. 79758, 2002-Ohio-6632, ¶ 17.
               Nevertheless, R.C. 2941.07 permits a defendant to seek more

specificity by requesting a bill of particulars that requires the state to set out

“specifically the nature of the offense charged and the conduct of the defendant

which is alleged to constitute the offense.” A bill of particulars thus serves the

“limited purpose” of “elucidate[ing] or particulariz[ing] the conduct of the accused

alleged to constitute the charged offense.” State v. Sellards, 17 Ohio St.3d 169, 171,

478 N.E.2d 781 (1985). Here, the bill of particulars confirmed that the offenses

occurred “on or about” October 26, 2018.

               Crim.R. 7(D) explains the circumstances in which an indictment or

bill of particulars may be amended and in relevant part provides:

      The court may at any time before, during, or after a trial amend the
      indictment * * * or bill of particulars in respect to any defect,
      imperfection, or omission in form or substance, or of any variance with
      the evidence, provided no change is made in the name or identity of the
      crime charged.

               This court has recognized that “‘[w]here one of the vital elements

identifying the crime is omitted from the indictment, it is defective and cannot be

cured by the court as such a procedure would permit the court to convict the accused

on a charge essentially different from that found by the grand jury.’” State v. Vitale,

96 Ohio App.3d 695, 699, 645 N.E.2d 1277 (8th Dist.1994), quoting State v.

Headley, 6 Ohio St.3d 475, 478-479, 453 N.E.2d 716, 720 (1983).

               We find Vitale instructive as to our disposition of this case. In Vitale

a panel of this court found that the state impermissibly changed the identity of the

crime when it amended the indictment to reflect the offenses were committed over
a range of dates rather than the single date which was presented to the grand jury.

Id. at 699, 702. The panel observed that the issue was not whether the defendant

was “surprised or prejudiced” by the amendment, but rather, “whether he was

convicted on the same evidence on which he was indicted.” Id. at 701, citing State

v. Barnecut, 44 Ohio App.3d 149, 542 N.E.2d 353 (5th Dist.1988).

                 The defendant in Vitale was indicted with a single theft offense. Id.

at 697. According to the indictment, on or about June 14, 1991, the defendant

obtained car repairs from the victim with the intent of not paying for them. Id. The

bill of particulars confirmed that the offense occurred “on or about June 14, 1991, at

approximately 12:00 p.m., at the location of 1869 East 79th Street in the City of

Cleveland.” Id.

                 At a bench trial, the court heard evidence pertaining to a June 14

incident that occurred at the victim’s repair shop where, subsequent to the repairs

being performed, the defendant took possession of his car without paying. Id. at

698. The court also heard evidence of a second incident that occurred one week

later: on June 21, where the defendant brought the car to the victim’s house to

complain about the work performed. Id. at 698. At that time, the defendant left the

car with the victim at his house and left in a car the victim loaned him. Id. The

defendant returned a few minutes later, reclaimed his own car and left under false

pretenses. Id.

                 After the state concluded its case it moved to amend the indictment

to reflect that the theft offense was committed from “June 14, 1991 through June 21,
1991 inclusive.” Id. at 699. Over objection and at the conclusion of all of the

evidence, the court granted the motion and found the defendant guilty of theft

occurring not on June 14 but rather on June 21. Id. at 699, 701.

              On appeal, this court found the trial court erred by allowing the state

to amend the indictment, finding there to be “a grave risk that in this case the

defendant was convicted by the trial court of a felony on evidence that was not

presented to the grand jury.” Id. at 699. The panel further observed:

      The indictment herein only specified the date of the offense as on or
      about June 14, 1991. The defense sought a bill of particulars. * * * In
      response, the state’s bill of particulars further specified that the offense
      occurred “on or about June 14, 1991 at approximately 12:00 p.m., at the
      location of 1869 East 79th Street, in the City of Cleveland, Ohio.” If the
      state had knowledge that the offense charged could also have occurred
      on June 21 at [the victim’s] home, then it was obliged to so state. Since
      it didn’t, it must be presumed that the evidence presented to the grand
      jury was limited to the June 14 episode identified in the state’s bill of
      particulars and not some other date, time or place to which no
      reference is made.

Id. at 699-700.

              Here, a grand jury found, and the bill of particulars confirmed, that

the date of the offense was “on or about” October 26, 2018. We note that neither the

original indictment nor the bill of particulars made reference to any incident

occurring in 2015 or on December 24, 2018. As such, for the jury to find Ketchum

guilty of menacing by stalking it would have had to have found that he committed

two or more qualifying actions or incidents closely related in time on or about

October 26, 2018. See R.C. 2903.211(A)(1), (D)(1).
               However, this conclusion is simply not supported by the evidence. As

to October 26,1 the only date submitted to the grand jury, regardless of her injuries,

R.A. was unequivocal: “[h]e did not threaten me on that day.”

               Even if we were to assume, in spite of the evidence, that the purported

events of December 24, 2018 constitute an action or incident pursuant to R.C.

2903.211(D)(1), as stated, the events of October 26 still fall short of establishing the

requisite second incident. However, we need not make such an assumption as to

December 24, 2018 as there is no indication that the grand jury was presented any

evidence as to that date.

               Similarly, there is no indication that the grand jury considered any

evidence regarding the alleged 2015 incident. However, we note that the state did

not attempt to amend the indictment to include any such date.

               Regardless then, if the December 24, 2018 or the 2015 incidents were

subsequently proven to the jury, the fact that neither was presented to the grand jury

in the first place is fatal. See State v. Pittman, 8th Dist. Cuyahoga No. 68163, 1995

Ohio App. LEXIS 5115, *8 (Nov. 16, 1995) (finding materially prejudicial plain error

where defendant tried for different offense than contained in indictment).

      “To allow the prosecutor, or the court, to make a subsequent guess as
      to what was in the minds of the grand jury at the time they returned the
      indictment would deprive the defendant of a basic protection which the
      guaranty of the intervention of a grand jury was designed to secure. For




      1  We disregard for the moment both Ketchum’s claimed self-defense and the jury’s
inability to find him guilty of either felonious assault or domestic violence.
      a defendant could then be convicted on the basis of facts not found by,
      and perhaps not even presented to, the grand jury which indicted him.”

Vitale, 96 Ohio App.3d at 702, quoting Russell v. United States, 369 U.S. 749, 770,

82 S.Ct. 1038, 1050, 8 L.Ed.2d 240, 254-255 (1962).

              We sustain the first assignment of error.

              Ketchum’s two convictions for menacing by stalking are vacated. Any

unserved portion of Ketchum’s sentence including any term of postrelease control

is vacated.

              Additionally, the trial court is ordered to correct its August 29, 2019

journal entry that states “Rule 29 granted as to Count(s) 1. Count(s) 4 is/are nolled”

nunc pro tunc to reflect that the trial court dismissed Counts 1 and 4 without

prejudice on motion of the state.

              Judgment reversed and vacated.

      It is ordered that appellant recover of appellee costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this court directing the

common pleas court to carry out this judgment into execution.
      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.


________________________
EILEEN A. GALLAGHER, JUDGE

MARY J. BOYLE, A.J., CONCURS WITH SEPARATE ATTACHED OPINION;
SEAN C. GALLAGHER, J., DISSENTS WITH SEPARATE ATTACHED OPINION

MARY J. BOYLE, A.J., CONCURRING:

              I concur with the majority opinion, and I write separately to address

the arguments raised by the dissent and the state.

              Although I agree with the dissent that the state can amend the date

range of an indictment in most cases, the facts here are more like the unique

situation in State v. Vitale, 96 Ohio App.3d 695, 699, 645 N.E.2d 1277 (8th

Dist.1994). Amending the date range to include December 2018 added a second

offense that was not originally alleged. To the contrary, the cases on which the

dissent relies involve amended indictments that did not add new offenses. In State

v. Moore, 8th Dist. Cuyahoga No. 103123, 2016-Ohio-2836, and State v. Sayles, 8th

Dist. Cuyahoga No. 108524, 2020-Ohio-5508, the trial testimony reflected that the

offenses identified in the original indictments occurred in a different time frame

than as originally alleged, and the state amended the indictments to conform to the

trial evidence. And in State v. Palmer-Tesema, 8th Dist. Cuyahoga No. 107972,

2020-Ohio-907, the amended indictment changed the method of the rape alleged in

the original indictment to conform to the trial evidence, but the amendment “did
not allow the state to argue a different rape, at a different address, at a different

date.” Id. at ¶ 73.

               The cases on which the state relies are also distinguishable from the

present case because the indictments in these cases were not amended to add a new

offense that occurred after the originally alleged offense. In State v. Buchanan,

2017-Ohio-1361, 88 N.E.3d 686 (8th Dist.), the state amended the indictment to

change the date the alleged rape occurred to correct “an inadvertent clerical error.”

In State v. Honeycutt, 2d Dist. Montgomery No. 19004, 2002-Ohio-3490, the

original indictment referred to menacing by stalking “on or about September 11,

2000” and “the events of a prior conviction.” The amended indictment added a

specific date range (April 1999 to September 11, 2000) to include the events

underlying the prior conviction referenced in the original indictment. Id. at ¶ 11-17.

In State v. Ward, 8th Dist. Cuyahoga No. 83664, 2004-Ohio-7010, the original

indictment alleged that the offense of menacing by stalking occurred in October

2002, and the state amended the timeframe (a range between September 2002 and

October 2002) to include the pattern of conduct leading to the alleged October 2002

offense.

               Here, the grand jury indicted Ketchum for two counts of menacing by

stalking. Menacing by stalking requires the accused to engage in a “pattern of

conduct,” which means “two or more actions or incidents closely related in time[.]”

R.C. 2903.211(A)(1) and (D)(1).     Both the original indictment and the bill of

particulars alleged that both counts of menacing by stalking occurred “on or about”
October 26, 2018. The only difference between the charges was that each included

a different furthermore clause. When the state later amended the indictment to

instead allege that the offenses occurred between October 26, 2018, and December

24, 2018, it added a second offense in December that was not originally alleged. Like

in Vitale, the identity of the alleged crime improperly changed from an alleged event

that occurred only on October 2018 to two alleged events, one of which occurred in

October 2018 and the other in December 2018. See Vitale at ¶ 700-701, quoting

State v. Woody, 29 Ohio App.3d 364, 365, 505 N.E.2d 646 (1986) (“Obviously, if the

identity of the crime moves from events on June 14 to different events on June 21,

at a different time and place, the identity of the crime has been improperly changed.

Where the amendment to an indictment requires proof of an essential factual

element which the original indictment did not, ‘the amendment of the indictment

changed the identity of the crime charged in contravention of Crim.R. 7(D).’”).

              The dissent highlights that Ketchum was aware of the December

offense because he was arrested at the scene, and the state further argues that the

amendment did not cause Ketchum prejudice because he received discovery from

the state with the December date. However, where the amendment changes the

name or identity of the offense, the defendant need not demonstrate unfair surprise

or prejudice. See Vitale, 96 Ohio App.3d 695, at 701, 645 N.E.2d 1277 (8th

Dist.1994) (“The issue is not, as the state argues, and the trial court found, that

defendant was not surprised or prejudiced by the belated amendment — the issue is

whether he was convicted on the same evidence on which he was indicted.”); State
v. Dilley, 47 Ohio St.3d 20, 546 N.E.2d 937 (1989) (“In general terms, whether Dilley

suffered prejudice because of the amendment to the indictment has no bearing on

the resolution of this case.”).

               Accordingly, I find that amending the indictment was a plain and

obvious error, and but for the erroneous amendment, the trial outcome would have

been different because the state would not have been able to establish two or more

actions or incidents closely related in time.

SEAN C. GALLAGHER, J., DISSENTING:

               I respectively dissent.      The majority opinion represents an

unnecessary departure from settled law on two different aspects of this appeal: (1)

the applicable standard of review and (2) the state’s ability to amend the date of an

offense to a date range to conform to the evidence. Tellingly, neither the majority

nor the separate concurring opinion expressly addresses the fact that Ketchum did

not object to the state’s oral motion to amend the dates of the two menacing by

stalking counts to conform to the evidence before trial. State v. McBooth, 8th Dist.

Cuyahoga No. 82811, 2004-Ohio-1783, ¶ 32 (failing to object to the amendment of

the indictment must be reviewed under the plain error analysis). By addressing this

issue without regard to the failure to object, the majority disregards the procedural

deficiency that impacts the correct standard under which we review this appeal.

Further, the rigid reliance on State v. Vitale, 96 Ohio App.3d 695, 645 N.E.2d 1277

(8th Dist.1994), creates a conflict with the multitude of cases from this district that

have limited Vitale to the fact scenario presented therein — that the state may not
amend the indictment after presenting its case to the jury to include a new crime

that occurs at a different time and place than is set forth in the original indictment.

Id. at 700.

               In the first incident, in October 2018, Ketchum was sitting in his truck

outside the victim’s house. The victim had a history with Ketchum that colored the

lens through which the victim interacted with Ketchum. He had assaulted her in the

past, in 2015, and threatened to harm her or her family if she helped prosecute

Ketchum. State v. Erker, 2019-Ohio-3185, 141 N.E.3d 543, ¶ 75 (8th Dist.) (“The

parties’ history is also relevant to establishing the elements of menacing by

stalking”). On the night of the first event underlying the conviction, after Ketchum

called the victim, the victim went outside and told him to leave and to stop stalking

her. Although the victim conceded that Ketchum never overtly “threatened” her on

the day of the October incident, she testified that she regarded him as a “dangerous

human being” based on his past conduct — making any threat implicit in Ketchum’s

conduct in October. The victim confronted Ketchum and threw his car keys into an

adjacent yard. Ketchum punched the victim repeatedly, and the first punch broke

her nose.

               The second incident, in December 2018, included Ketchum

threatening the victim with violence over the phone through a series of calls and

when pounding on the door after arriving at her home. Ketchum was arrested for

this conduct at the scene of the crime on the date of the December incident. The

record is devoid of any indication that a warrant had been issued for Ketchum’s
earlier conduct such that there could be any confusion as to why Ketchum was being

arrested in December — for the menacing by stalking crime he then was committing

against the victim at her home. Based on this evidence, the jury convicted Ketchum

of two counts of menacing by stalking — the same two counts of menacing by

stalking for which Ketchum was indicted, albeit with an extended date range

applicable to both offenses.

              First, the procedural posture of this case must be discussed. Left

unaddressed by both the majority opinion and the separate concurring opinion is

the fact that Ketchum did not object to the trial court granting leave to amend the

indictment under Crim.R. 7(D). Tr. 10:9-18 (defense counsel indicating that there

is “no objection” to the state’s requested amendment to include the date range).

Ketchum arguably waived his right to challenge the amendment after trial. State v.

Brooks, 75 Ohio St.3d 148, 159, 1996-Ohio-134, 661 N.E.2d 1030. At the least, under

well-settled law, however, he has forfeited all but plain error. State v. Rogers, 143

Ohio St. 3d 385, 2015-Ohio-2459, 38 N.E.3d 860, ¶ 3; McBooth, 8th Dist. Cuyahoga

No. 82811, 2004-Ohio-1783, at ¶ 32. Forfeited error “is not reversible error unless

it affected the outcome of the proceeding.” Rogers at ¶ 3. And even if an offender

demonstrates that the trial court committed plain error that affected the proceeding,

“an appellate court is not required to correct it.” Id. at ¶ 23. Plain error is to be

invoked “with the utmost caution, under exceptional circumstances and only to

prevent a manifest miscarriage of justice.” Id., citing State v. Barnes, 94 Ohio St.3d
21, 27, 759 N.E.2d 1240 (2002). The defendant bears the burden to demonstrate

plain error. Rogers at ¶ 3.

               There is no error in this case, much less error that constitutes plain

error under Ohio law. This is especially apparent from the fact that Ketchum has

not even asked for us to reverse under the plain error review standard and instead

solely focuses on the merits of the amendment irrespective of his failure to object.

This alone dooms his appeal since it is his burden to demonstrate plain error.

Rogers at ¶ 3; App.R. 16(A)(7). Any decision to reverse “ignores the constraints of

appellate review” because absent such an argument, Ketchum has failed to meet his

burden of demonstrating plain error. Johnson v. Montgomery, 151 Ohio St.3d 75,

2017-Ohio-7445, 86 N.E.3d 279, ¶ 17 (“it is not the role of this court to create out of

whole cloth the case we want to resolve. We review the issues that are raised by the

appellant.”). Since Ketchum has not even claimed the error rises to the level of plain

error or provided any analysis to support such a claim, our inquiry should have come

to an end. App.R. 16(A)(7); McBooth at ¶ 32. By ignoring controlling case law, the

majority’s approach of addressing the merits of Ketchum’s argument creates an

unnecessary conflict with unambiguous law in Ohio and this district. It is not this

panel’s obligation or even its role to consider arguments not raised by the

defendant.2


      2 To be fair, Ketchum acknowledges that the standard should be plain error in the
context of presenting the ineffective assistance of counsel argument in the alternative to
finding error on the merits of the amendment issue, but omits the manifest injustice
standard from that discussion. As the Ohio Supreme Court has continually warned,
courts are only “to notice plain error ‘with the utmost caution, under exceptional
               Nevertheless, both the majority and the separate concurring

opinions’ rigid application of Vitale, 96 Ohio App.3d 695, 645 N.E.2d 1277 (8th

Dist.1994), which according to them prevents the state from amending the date

range of the indictment to conform to the facts, is contrary to the vast majority of

cases that have rejected such an approach. State v. Moore, 8th Dist. Cuyahoga No.

103123, 2016-Ohio-2836, ¶ 27 (amending the date range of the indictment originally

stated as being between November 1, 2010, and February 28, 2011, to conform to

the evidence that the crimes occurred between January 1, 2009, through

November 30, 2012, did not violate Crim.R. 7(D)); State v. Sayles, 8th Dist.

Cuyahoga No. 108524, 2020-Ohio-5508, ¶ 24 (amending the date range of

December 3, 2015 – December 2, 2016, to January 1, 2011 – June 1, 2012, was

permissible under Crim.R. 7(D)); see also State v. Palmer-Tesema, 8th Dist.

Cuyahoga No. 107972, 2020-Ohio-907, ¶ 67 (amending the nature of the rape

offense from digital penetration to vaginal penetration did not change the identity

of the offense).

               As other panels from this court have made clear, Vitale involved a

unique situation in which the state amended the indictment, following its




circumstances and only to prevent a manifest miscarriage of justice.’” Rogers at ¶ 23,
citing Barnes, 94 Ohio St.3d at 27, and State v. Long, 53 Ohio St.2d 91, 372 N.E.2d 804
(1978), paragraph three of the syllabus. Regardless, acknowledging the standard and
providing an argument in support of that standard are two separate matters. Ketchum
provides no analysis in support of the claim that the error was plain, and neither the
majority nor the separate concur reviewed this appeal under the ineffective assistance of
counsel discussion. Appellate courts are not advocates and cannot sua sponte supplant
deficient arguments.
presentation of evidence at trial, to include two dates for the offense that occurred

at different addresses, but the jury acquitted the offender of the offenses relating to

the date and place included in the original indictment. State v. Cummings, 8th Dist.

Cuyahoga No. 100657, 2014-Ohio-3717, ¶ 22, citing Vitale.                That factual

circumstance does not exist in this case, in which Ketchum was convicted for his

conduct on both dates in question that occurred at the same address and against the

same victim, with Ketchum being arrested at the scene of the crime on the date of

the December incident. Vitale is not applicable, and any reliance thereon creates an

unnecessary conflict with the vast body of case law that has recognized the

limitations of the case. See, e.g., Sayles, 8th Dist. Cuyahoga No. 108524, 2020-

Ohio-5508, ¶ 28.

               Amending the date for the two menacing by stalking counts from a

single date to a range in order to conform to the evidence does not violate Crim.R.

7(D) or the law of this district. See, e.g., Moore at ¶ 27; Sayles at ¶ 24. This is

especially apparent in light of the fact that Ketchum was aware of the two incidents,

that he was arrested at the scene of the December crime, and that the nature of each

offense, which was against the same victim and at the same location, was identical.

The nature and identity of the menacing by stalking offenses were not altered in any

manner whatsoever. Accordingly, Ketchum’s claim that it was error to permit “an

improper amendment” to the indictment, is contrary to the vast majority of cases

that have permitted such an amendment before trial. It is unclear how Ketchum is

more deserving of the invocation of plain error than any other offender facing a date-
only amendment to the indictment who has been denied the same — a point

evidently not lost on Ketchum in this appeal given his failure to analyze the plain

error review standard altogether.

              And finally, the separate concurring opinion posits that the case

authority that unambiguously permits date and time amendments, applies only if a

“new offense” is not created by amending the date range.          According to the

concurring opinion, amending the date range in this case created a “new offense”

that occurred in December and was not part of the original indictment. This district

has always rejected this type of argument.

              Amending indictments under Crim.R. 7(D) always involves including

dates that were not included in the original indictment and could always be

construed as “adding a new offense” to the indictment in the manner in which the

concurring opinion suggests. In Sayles, 8th Dist. Cuyahoga No. 108524, 2020-

Ohio-5508, ¶ 24, for example, the trial court amended the dates of the indictment at

trial, shifting the date range indicated in the indictment to a full year earlier to

conform to the evidence at trial. Under the separate concurring opinion’s theory,

that amendment in effect created a new offense that was not presented in the

original indictment since the dates differed. This “new offense” theory has never

been adopted by this court, and in fact, panels have rejected the argument wholesale.

Id. at ¶ 25. Sayles, in particular, expressly rejected the argument that defense

counsel was ineffective for not objecting to the date amendments based on the

defendant’s claim that the amendments created new offenses not considered by the
grand jury by shifting the date range to an earlier period during which the child

victim was of tender years. Id.

               The only difference between Sayles and the current matter is that the

former involved a sex offense, and the latter a menacing by stalking offense. The

separate concurring opinion thus implicitly opines that menacing by stalking

includes time and date as an essential element of the offense, a notion that has not

given rise to an appellate issue in the past. See, e.g., Erker, 2019-Ohio-3185, 141

N.E.3d 543, ¶ 3 (8th Dist.), fn. 1. In Erker, the panel approvingly noted that the date

of the menacing by stalking count was amended on the first day of trial, from having

alleged to have occurred on or about June 1, 2016, to having occurred on March 16,

2018. In light of the fact that the majority’s sua sponte review for plain error is

limited to determining whether a manifest injustice occurred, one can only speculate

as to why the “manifest injustice” was left unchecked in Erker given the majority’s

conclusion herein.

               Regardless, Ohio law does not draw a distinction between sex offenses

and especially that of menacing by stalking for Crim.R. 7(D) purposes. State v.

Ward, 8th Dist. Cuyahoga No. 83664, 2004-Ohio-7010, ¶ 6. In Ward, the panel

concluded that expanding the time frame for the menacing by stalking conduct did

not violate Crim.R. 7(D) when the conduct and the victim remained unchanged.

According to Ward, an amendment expanding the time frame does not change the

name or identity of the crime for which the defendant was charged and, therefore,

is permissible under Crim.R. 7(D).       The majority’s opinion and the separate
concurring opinion as well if ever adopted as persuasive authority create a conflict

with the black-letter law pronounced in Ward and Sayles — that expanding the time

frame for menacing by stalking is a permissible amendment and that shifting the

date of an offense does not create a “new offense.” Both Ward and Sayles are in

harmony with Ohio law.

               Generally, “the failure to provide dates and times in an indictment

will not alone provide a basis for dismissal of the charges.” State v. Ray, 8th Dist.

Cuyahoga No. 89264, 2007-Ohio-6836, ¶ 24, citing State v. Sellards, 17 Ohio St.3d

169, 171, 478 N.E.2d 781 (1985). In Ray, the panel concluded that the amendment

of the date of the receiving stolen property offense from April 16, 2003 to April 16,

2005, was appropriate under Crim.R. 7(D) because date and time are generally not

essential elements of any offense, much less a theft offense.

               In addition, R.C. 2941.08 unambiguously provides that “[a]n

indictment or information is not made invalid, and the trial, judgment, or other

proceedings stayed, arrested or affected: * * * (C) For stating the time imperfectly;

* * *.” It is undisputed that the state imperfectly stated the time frame in the original

indictment, but neither R.C. 2941.08 nor Sellards precludes the amending of dates

to conform to evidence. See generally Ray; State v. Jones, 8th Dist. Cuyahoga No.

92921, 2010-Ohio-902, ¶ 16 (amendment of the date for the robbery count was

permitted under Crim.R. 7(D)). The majority’s decision to the contrary does nothing

but sow the seeds of confusion as to the black-letter law in this district.
               I disagree with the majority’s decision to reverse both convictions

under rationales that unnecessarily conflict with the case authority from not only

this district, but also with binding authority from the Ohio Supreme Court. I

therefore must respectfully dissent. There is no error, plain or otherwise, in granting

leave to amend the date range of the menacing by stalking offenses, and I would find

no merit to the remainder of Ketchum’s claims left unaddressed by this majority.